Citation Nr: 1717863	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  13-08 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for right shoulder disability. 

2.  Entitlement to service connection for pes planus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 30, 2004 to August 15, 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran provided testimony at a May 2014 Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In November 2016, the Board notified the Veteran that the VLJ that conducted the May 2014 hearing was no longer employed by the Board and that he had the opportunity to testify at another hearing.  The Veteran and his representative did not request a new hearing.  A transcript of the May 2014 hearing is of record.  

In February 2015 the Board remanded the claims of service connection for right shoulder, pes planus, and right knee disabilities for further development.  However, during the pendency of the appeal, in a May 2015 rating decision, the RO granted service connection for the right knee disability.  As this represents a full grant of the benefit sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  Pursuant to the Board's remand, the agency of original jurisdiction (AOJ) scheduled the Veteran for appropriate VA examinations, searched for outstanding VA treatment records, provided appropriate notice to the Veteran, and issued a supplemental statement of the case (SSOC) with regard to the claims for service connection for the right shoulder and pes planus.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 


FINDINGS OF FACT

1.  The Veteran's right shoulder strain had its onset in service.
2.  The Veteran's bilateral pes planus was noted at entry into service. 

3.  The Veteran's pes planus increased in severity during the Veteran's periods of active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right shoulder disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2.  The criteria for service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1110, 1111, 1132, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

II.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For purposes of 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111, 1132.

Additionally, when considering whether a disorder has been aggravated by military service, temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Instead, "a lasting worsening of the condition," or a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Finally, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (b).  The Federal Circuit has also concluded that the term "aggravation" has the same meaning both in sections 1111 (presumption of soundness) and 1153 (presumption of aggravation).  Horn, 25 Vet. App. at 235; 
 Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

III.  Right Shoulder

The Veteran contends that his right shoulder disability had its onset during service.  At the May 2014 Board hearing, the Veteran noted that he injured his right shoulder during service and that the pain has continued since that time.  

The Veteran is competent to report his symptoms during service and since service.  The Veteran's service treatment records show that the Veteran complained of right shoulder pain of two days' duration in January 2006.  The Veteran reported that he had injured his shoulder throwing a ball during a game of dodgeball and the clinician diagnosed the Veteran with right shoulder strain.  The Veteran's May 2009 separation examination includes an abnormal upper extremity evaluation.  The clinician diagnosed "tendonitis right rotator cuff."  The November 2009 VA examiner diagnosed the Veteran with right shoulder strain but provided no etiology opinion.  The June 2015 VA examiner opined that the Veteran's right shoulder strain was less likely than not incurred in or caused by the claimed in-service injury, finding that the Veteran's service treatment records and separation examination showed normal range of motion in both shoulders and that the Veteran's in-service injury could not have been severe enough to cause the current decrease in range of motion. 

The Veteran's current chronic right shoulder disability first manifested in service and is related to an injury or event in active service.  The Veteran was shown to have right rotator cuff tendonitis in-service and a right shoulder strain three months after separation from service, so that it is reasonable that the right shoulder disability began in service and continued thereafter.

In this case, there is competent evidence of right shoulder symptoms and a shoulder diagnosis during service and at separation, and there is competent and credible evidence relating the current right shoulder disability to service.  The evidence is in at least equipoise and resolving any reasonable doubt in the Veteran's favor, service connection for right shoulder disability is warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2015).

IV. Bilateral Pes Planus 

The Veteran has asserted that his pre-existing pes planus was permanently aggravated by service.  Here, the Board finds that the condition of pes planus was noted upon entry into service in the Veteran's August 2004 Report of Medical Examination.  Based upon this report, the Board finds that because the condition of pes planus was diagnosed on the Veteran's entrance examination, the condition was "noted" upon entry into service.  Verdon, 8 Vet. App. at 530; 38 C.F.R. § 3.304 (b).  Consequently, to the extent the Veteran seeks compensation for disability resulting from his pes planus, the burden is on him to demonstrate an increase in disability during service, which would serve to establish the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096;(Fed. Cir. 2004);; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Horn v. Shinseki, 25 Vet. App. at 235 n. 6.

Here, the evidence of record shows that the Veteran's pes planus was aggravated by service.  The Veteran's service treatment records reflect that he was diagnosed with pes planus, moderate, asymptomatic on his August 2004 enlistment examination.  Specifically, no complaint or finding of pain was made in the August 2004 Report of Medical Examination on service entry.  By contrast, on his May 2009 separation examination, the Veteran was diagnosed with pes planus, severe, asymptomatic.  Moreover, the Veteran testified in May 2014 that his pes planus worsened during service.  Consequently, the presumption of aggravation applies. 38 C.F.R. § 3.306.

In regard to evidence of a current disability, a November 2009 VA examiner diagnosed the Veteran with pes planus but provided no etiology opinion.  
As to a nexus between the current disability and the in-service disability, the Veteran reported having experienced pes planus since active service.  The Veteran is competent to report continuation of pes planus, as the symptoms of pes planus are readily observable by lay persons.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds the Veteran credible in this regard, as there is nothing in the record to impugn the Veteran's credibility on the issue.  Accordingly, the Board finds the Veteran's competent and credible lay evidence probative in establishing a connection between the current disability and the in-service disease.

The Board further finds that there is no clear and unmistakable evidence that the worsening of the Veteran's pes planus condition was due to the natural progress of the disease.  38 C.F.R. § 3.306.  The June 2015 VA examiner was only able to find that there was no worsening of the Veteran's pes planus during active service but she did not provide a rationale for the change in the Veteran's pes planus diagnosis from moderate to severe.  No other evidence sufficient to rebut the presumption of aggravation is of record.  Thus, the Board cannot find that the Veteran's preexisting pes planus condition clearly and unmistakably was not aggravated by service. Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (the clear and unmistakable evidence standard is an "onerous" one.)

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's pes planus is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for his pes planus. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for right shoulder disability is granted. 

Service connection for pes planus is granted.




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


